DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1-13 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a plurality of second sub-adhesive layers protruding from the first sub-adhesive layer away from the backplate; a flexible layer disposed on the first sub-adhesive layer, and comprising a plurality of sub-flexible layers spaced apart from each other, the second sub-adhesive layers disposed at spacings between the sub-flexible layers, and the second sub-adhesive layers corresponding to the spacings one-to-one; an array substrate, a light-emitting component, and an encapsulation layer sequentially stacked on each of the sub-flexible layers; and a cover plate covering and disposed on the encapsulation layer and the second sub- adhesive layers. These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 7 allowable because of the prior art, either singly or in combination, fails to anticipate 
The following is an examiner's statement of reasons for allowance: Claim 10 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a plurality of sub-flexible layers spaced apart from each other, the second sub-adhesive layers disposed at spacings between the sub- flexible layers, and the second sub-adhesive layers corresponding to the spacings one- to-one; an array substrate, a light-emitting component, and an encapsulation layer sequentially stacked on each of the sub-flexible layers; and a cover plate covering and disposed on the encapsulation layer and the second sub- adhesive layers; wherein the flexible light-emitting panel comprises at least one bending region, and at least one of the plurality of sub-flexible layers is located in the bending region; and wherein the display device further comprises a polarizer and a touch panel disposed between the encapsulation layer and the cover plate, wherein the polarizer is disposed on the encapsulation layer, and the touch panel is disposed on the polarizer. These 
Claims 2-6, 8-9 and 11-13 depend from claim 1, 7 or 10 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KYOUNG LEE/Primary Examiner, Art Unit 2895